Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1–10, 19, and 21 have been submitted for examination.  
Claims 1–10, 19, and 21 have been examined and rejected. 
Claims 11–18 and 20 have been cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–10, 19, and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a maximum data packet number of data packet numbers of data packets" in lines 5–6.  The relationship between “a maximum data packet number”, “of data packet numbers”, and “of data packets” is unclear. There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites the limitation "a maximum data packet number of data packet numbers of data packets" in line 6.  The relationship between “a maximum data packet number”, “of data packet numbers”, and “of data packets” is unclear. There is insufficient antecedent basis for this limitation in the claim. 
Claim 21 recites the limitation "a maximum data packet number of data packet numbers of data packets" in lines 11–12.  The relationship between “a maximum data packet number”, “of data packet numbers”, and “of data packets” is unclear. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2–9 and 19 are rejected for depending from a rejected base claim. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8, 10, 19, and 21  are rejected under 35 U.S.C. 103 as being unpatentable over Glen (US 8,479,253) in view of Nadan (US 5,321,750) further in view of Lindner (US 2013/0223336).
Regarding claim 1, Glen discloses:
A method for upgrading software, which is applicable to a front-end device (Glen, col. 7, ln. 20–30, “video sink device 14 includes a processor 40, memory 42 and a screen 15 interconnected in a conventional manner. The operation of video sink device 14 as described herein may be governed by instructions loaded from a machine-readable medium 41, such as an optical disk, magnetic disk or read only memory chip for example, which may be executed by processor 40.”) connectable to a back-end device through a coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) comprising: 
receiving an instruction for software upgrade, (Glen, col. 11, ln. 6–20, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality”) which is inserted into a horizontal blanking region of a video signal, (Glen, col. 11, ln. 20–35, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) from the back-end device through the coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) wherein the instruction for software upgrade (Glen, col. 11, ln. 6–20, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality”) inserted into the horizontal blanking region of the video signal; (Glen, col. 11, ln. 20–35, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”)
receiving, in sequence, the data packets (Glen, col. 11, ln. 32–37, “the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) inserted into the horizontal blanking region of the video signal, from the back-end device through the coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) wherein the data packets comprise data for software upgrade, and the data packet numbers are determined based on a preset numbering rule, and wherein the data packets are inserted into the horizontal blanking region of the video signal in sequence according to the data packet numbers, and the data for software upgrade in each of the data packets is inserted into a designated area in the horizontal blanking region of the video signal; (Glen, col. 11, ln. 6–32, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality. In general, 31 could be communicated over an auxiliary channel defined by a video interconnect standard governing interconnection 16 (if any), which is auxiliary to a primary channel over which video data is communicated (e.g. the Display Data Channel). Alternatively, the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals. The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any).”) and 
Glen does not explicitly teach “includes a maximum data packet number of data packet numbers of data packets;” and “after receiving a data packet having the maximum data packet number, upgrading software in the front-end device based on the received data packets.”.
In a similar field of endeavor Nadan teaches:
includes a maximum data packet number (Nadan teaches how to calculate the maximum throughput per packet, col. 35, ln. 57–65, “each packet maximally lasts 63.5 .mu.s. Thus, there can be a maximum of (63,500 ns/50 ns)=1,270 SI per packet.”) of data packet numbers of data packets (Nadan teaches the maximum possible interleaving depth for successive packets, col. 30, ln. 46–64, “The maximum possible interleaving depth depends on both the maximum buffer size and the number of TV signals to be transmitted. This is because each time-compressed TV signal must occupy a time slot occurring once a line time, i.e., in successive packets t. Therefore, the maximum length of digital packet d is determined by both the television signal compression factor and the number of TV signals being transmitted simultaneously. Preferably, the interleaving depth n should be maximized within the time constraints imposed by the number of TV signals being transmitted. Thus, with reference to FIG. 7A, the possible interleaving depth n between lines U and W and between lines X and Y are the same, and is greater than the interleaving depth m between lines W and X and between lines Z and V. This is because the latter two series of DV bus signals also include TV lines for television signals TV2 and TV3. Accordingly, the interleaving depth n will change with the amount of television signals being transmitted.”) 
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for using the horizontal blanking interval for software updates over 
The combination fails to explicitly teach “after receiving a data packet having the maximum data packet number, upgrading software in the front-end device based on the received data packets.”
In a similar field of endeavor Zalewski teaches:
after receiving a data packet having the maximum data packet number, upgrading software in the front-end device based on the received data packets (Zalewski teaches embedding an indication in the header that indicates when the whole upgrade has been sent in order to begin the upgrade process, ¶ [0085], “The packet headers H1, H2, H3 may also indicate one or more of the following: a frequency of a broadcast burst, a total number of groups of bursts that make up a complete update for a service, a time start signal in which a broadcast or service or burst or complete update for a service will occur, a channel, or frequency of the transmission, a sub-channel associated with the packet, a URL associated with the broadcast, service or transmission, and any combination thereof and including that which may be coupled to an application or operating system and prompting the application or operating system to take an action in response thereto.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for using the horizontal blanking interval for software updates over a coaxial connection as taught by Glen with the system for calculating maximum throughput as taught by Nadan further with the system for robustly communicating updates to client devices as taught by Zalewski, the motivation is to “a receiving device may receive an update schedule packet independent of whether it is tuned to any particular one of the channels C1, C2 or C3” as taught by Zalewski (¶ [0088]).

Regarding claim 6, the combination of Glen, Nadan, and Zalewski teaches:
(Glen, col. 11, ln. 6–20, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality”)  which is inserted into a horizontal blanking region of a video signal, (Glen, col. 11, ln. 20–35, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) from the back-end device through the coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) the method further comprises: determining whether the first type of information is identical to a second type of information of the front-end device; (Nadan, col. 17, ln. 55–61, “Similarly, with reference to FIGS. 13A-13C where two users have defined tiles that include some common portions of the same page or record of display information, e.g., tile SA and tile SB, the update data for the underlying page or record of display information may be transmitted in one of three formats.”) and if the first type of information is identical to the second type of information, sending a first acknowledgement message to the back-end device, (Nadan, col. 17, ln. 61–68, “The first format is to create two separate tiles SA and SB and transmit update data for those tiles as necessary with a duplication of messages. The second and more useful technique is to decompose the overlapping tiles SA and SB into three tiles SA1 which is unique to user A, SB1 which is unique to user B, and SAB which is common to users A and B. Then updates for the three tiles are separately provided as appropriate. A third technique is to create a "supertile" S which includes all of the display information. In this latter embodiment, user A is enabled to receive supertile S with display coordinate information for retrieving only those portions of information selected by user A, and user B is similarly enabled to receive supertile S with display coordinate information for retrieving only those portions selected by user B. Thus, the update message is only sent once, yielding improved DV bus messaging efficiency.”) so that the back-end device inserts the data packets into the horizontal blanking region of the video signal and transmits the data packets to the front-end device in sequence through the coaxial cable (Glen, col. 11, ln. 6–32, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality. In general, 31 could be communicated over an auxiliary channel defined by a video interconnect standard governing interconnection 16 (if any), which is auxiliary to a primary channel over which video data is communicated (e.g. the Display Data Channel). Alternatively, the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals. The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any).”), after receiving the first acknowledgement message.  (Nadan, col. 17, ln. 45–55, “This technique avoids retransmitting the same tile each time one row of the tile is updated, and retransmitting each update data, but not the complete tile, with the appropriate header and offset display coordinates, e.g., starting and ending row and column to display the update in the relevant display location of the video screen.”)

Regarding claim 8, the combination of Glen, Nadan, and Zalewski teaches:
The method of claim 1, wherein, the instruction for software upgrade comprises second check data that is obtained by performing, in advance, a second preset check operation on the data for software upgrade in all the data packets; (Nadan, col. 17, ln. 45–55, “This technique avoids retransmitting the same tile each time one row of the tile is updated, and retransmitting each update data, but not the complete tile, with the appropriate header and offset display coordinates, e.g., starting and ending row and column to display the update in the relevant display location of the video screen.”) and before upgrading software in the front-end device based on the received data packets, the method further comprises: after receiving the data packet having the maximum data packet number (Zalewski teaches embedding an indication in the header that indicates when the whole upgrade has been sent in order to begin the upgrade process, ¶ [0085], “The packet headers H1, H2, H3 may also indicate one or more of the following: a frequency of a broadcast burst, a total number of groups of bursts that make up a complete update for a service, a time start signal in which a broadcast or service or burst or complete update for a service will occur, a channel, or frequency of the transmission, a sub-channel associated with the packet, a URL associated with the broadcast, service or transmission, and any combination thereof and including that which may be coupled to an application or operating system and prompting the application or operating system to take an action in response thereto.”), performing the second preset check operation on the data for software upgrade in the received data packets to obtain a second operation result; (Nadan, col. 17, ln. 55–61, “Similarly, with reference to FIGS. 13A-13C where two users have defined tiles that include some common portions of the same page or record of display information, e.g., tile SA and tile SB, the update data for the underlying page or record of display information may be transmitted in one of three formats.”)  determining whether the second operation result is identical to the second check data; and if the second operation result is identical to the second check data, (Nadan, col. 17, ln. 61–68, “The first format is to create two separate tiles SA and SB and transmit update data for those tiles as necessary with a duplication of messages. The second and more useful technique is to decompose the overlapping tiles SA and SB into three tiles SA1 which is unique to user A, SB1 which is unique to user B, and SAB which is common to users A and B. Then updates for the three tiles are separately provided as appropriate. A third technique is to create a "supertile" S which includes all of the display information. In this latter embodiment, user A is enabled to receive supertile S with display coordinate information for retrieving only those portions of information selected by user A, and user B is similarly enabled to receive supertile S with display coordinate information for retrieving only those portions selected by user B. Thus, the update message is only sent once, yielding improved DV bus messaging efficiency.”) performing the step of upgrading software in the front-end device based on the received data packets, (Glen, col. 11, ln. 6–32, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality. In general, 31 could be communicated over an auxiliary channel defined by a video interconnect standard governing interconnection 16 (if any), which is auxiliary to a primary channel over which video data is communicated (e.g. the Display Data Channel). Alternatively, the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals. The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any).”) and sending to the back-end device a second acknowledgement message indicative of correct reception of the data packets.  (Nadan, col. 17, ln. 45–55, “This technique avoids retransmitting the same tile each time one row of the tile is updated, and retransmitting each update data, but not the complete tile, with the appropriate header and offset display coordinates, e.g., starting and ending row and column to display the update in the relevant display location of the video screen.”)

Regarding claims 10 and 21, the combination of Glen, Nadan, and Zalewski teaches:
An apparatus for upgrading software, which is applicable to a front- end device (Glen, col. 7, ln. 20–30, “video sink device 14 includes a processor 40, memory 42 and a screen 15 interconnected in a conventional manner. The operation of video sink device 14 as described herein may be governed by instructions loaded from a machine-readable medium 41, such as an optical disk, magnetic disk or read only memory chip for example, which may be executed by processor 40.”) connectable to a back-end device through a coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) comprising: an software upgrade instruction receiving module, configured to receive an instruction for software upgrade, (Glen, col. 11, ln. 6–20, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality”) which is inserted into a horizontal blanking region of a video signal, (Glen, col. 11, ln. 20–35, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) from the back-end device through the coaxial cable, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) wherein the instruction for software upgrade (Glen, col. 11, ln. 6–20, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality”) inserted into the horizontal blanking region of the video signal; (Glen, col. 11, ln. 20–35, “the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals.”) a data packet receiving module, configured to receive, in sequence, the data packets (Glen, col. 11, ln. 32–37, “the indication 31 could embed the information in one or more secondary data packets, referred to as "Info Frames" or "Info Packets", in the main channel of communication.”) inserted into the horizontal blanking region of the video signal, (Glen, col. 3, ln. 30–40, “receiving video signals from any of a coaxial cable, satellite dish, telephone line, broadband over power line, ethernet cable, or VHF, UHF or HD antenna for example.”) wherein the data packets comprise data for software upgrade, and the data packet numbers are determined based on a preset numbering rule, and wherein the data packets are inserted into the horizontal blanking region of the video signal in sequence according to the data packet numbers, and the data for software upgrade in each of the data packets is inserted into a designated area in the horizontal blanking region of the video signal; and an upgrading module, (Glen, col. 11, ln. 6–32, “it is recognized that the capabilities of devices 12 and 14 could change as it is not uncommon for such devices to have software/firmware updates applied/installed which provide for new and improved functionality. In general, 31 could be communicated over an auxiliary channel defined by a video interconnect standard governing interconnection 16 (if any), which is auxiliary to a primary channel over which video data is communicated (e.g. the Display Data Channel). Alternatively, the indication 31 could be sent in-band with video data being communicated over the interconnection 16, e.g. multiplexed within unused portions of the video data such as vertical or horizontal blanking intervals. The specific approach for achieving such in-band embedding of indication of video processing capabilities 31 may depend upon the operative video interconnect standard governing the interconnection 16 (if any).”)
Glen does not explicitly teach “includes a maximum data packet number of data packet numbers of data packets” and “configured to upgrade software in the front-end device based on the received data packets, after receiving a data packet having the maximum data packet number.”
In a similar field of endeavor Nadan teaches:
includes a maximum data packet number (Nadan teaches how to calculate the maximum throughput per packet, col. 35, ln. 57–65, “each packet maximally lasts 63.5 .mu.s. Thus, there can be a maximum of (63,500 ns/50 ns)=1,270 SI per packet.”) of data packet numbers of data packets (Nadan teaches the maximum possible interleaving depth for successive packets, col. 30, ln. 46–64, “The maximum possible interleaving depth depends on both the maximum buffer size and the number of TV signals to be transmitted. This is because each time-compressed TV signal must occupy a time slot occurring once a line time, i.e., in successive packets t. Therefore, the maximum length of digital packet d is determined by both the television signal compression factor and the number of TV signals being transmitted simultaneously. Preferably, the interleaving depth n should be maximized within the time constraints imposed by the number of TV signals being transmitted. Thus, with reference to FIG. 7A, the possible interleaving depth n between lines U and W and between lines X and Y are the same, and is greater than the interleaving depth m between lines W and X and between lines Z and V. This is because the latter two series of DV bus signals also include TV lines for television signals TV2 and TV3. Accordingly, the interleaving depth n will change with the amount of television signals being transmitted.”)
The combination fails to explicitly teach “configured to upgrade software in the front-end device based on the received data packets, after receiving a data packet having the maximum data packet number. “
In a similar field of endeavor Zalewski teaches:
configured to upgrade software in the front-end device based on the received data packets, after receiving a data packet having the maximum data packet number.  (Zalewski teaches embedding an indication in the header that indicates when the whole upgrade has been sent in order to begin the upgrade process, ¶ [0085], “The packet headers H1, H2, H3 may also indicate one or more of the following: a frequency of a broadcast burst, a total number of groups of bursts that make up a complete update for a service, a time start signal in which a broadcast or service or burst or complete update for a service will occur, a channel, or frequency of the transmission, a sub-channel associated with the packet, a URL associated with the broadcast, service or transmission, and any combination thereof and including that which may be coupled to an application or operating system and prompting the application or operating system to take an action in response thereto.”)
Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combine the system for using the horizontal blanking interval for software updates over a coaxial connection as taught by Glen with the system for calculating maximum throughput as taught by Nadan further with the system for robustly communicating updates to client devices as taught by Zalewski, the motivation is to “a receiving device may receive an update schedule packet independent of whether it is tuned to any particular one of the channels C1, C2 or C3” as taught by Zalewski (¶ [0088]).

Regarding claim 19, the combination of Glen, Nadan, and Zalewski teaches:
A non-transitory storage medium configured to store executable program codes, which, when executed, performs the method for upgrading software according to claim 1. (Glen, col. 7, ln. 20–30, “video sink device 14 includes a processor 40, memory 42 and a screen 15 interconnected in a conventional manner. The operation of video sink device 14 as described herein may be governed by instructions loaded from a machine-readable medium 41, such as an optical disk, magnetic disk or read only memory chip for example, which may be executed by processor 40.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PIERORAZIO whose telephone number is (571)270-3679.  The examiner can normally be reached on Monday - Thursday, 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712704195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL B. PIERORAZIO/
Primary Examiner, Art Unit 2426